DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This office action is in response to applicant’s RCE filed on 08/10/2021, and in addition to applicant’s RCE filed on 12/20/2021.
	Claims 1-20 are pending.
Response to Arguments
Applicant’s arguments filed on 08/10/2021 have been fully considered and are persuasive.  
Claims 1-20 are allowed over the discovered prior art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 form.
Ni et al. (US PGPUB 2012/0272210) disclose a method for mapping a function pointer to different devices. The method includes generating codes including a first code corresponds to a first processing device and a second code corresponds to a second processing device. The second processing device is architecturally different from the first processing device. The method further includes storing the second code in a byte string such that the second code is retrievable if the function will be executed by the second processing device, including generating a prologue which is used to map a function pointer to the second code during runtime. For example, during runtime, CPU receives a function pointer to be passed for execution on other devices, CPU decrements the function pointer by an offset. In one embodiment, the offset is equal to the length of the prologue.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANG PAN whose telephone number is (571)270-7667. The examiner can normally be reached 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HANG PAN/Primary Examiner, Art Unit 2193